DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 have been canceled.  Claims 21-40 are pending and examined below.

Allowable Subject Matter
Claims 21-40 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20110153080 A1 (“Shapiro”) discloses a system, method, and computer readable medium. A method for robotic path planning includes receiving a robotic path for a robot and associating a plurality of zones with each location in the robotic path. The method also includes selecting for each location one of the zones associated with the location and simulating motion of the robot over the robotic path using the locations and selected zones. The method further includes determining whether a collision occurred in the simulated motion of the robot. The method still further includes, if there was a collision, identifying a location associated with the collision, selecting a new zone for the identified location other than the currently selected zone, and repeating the steps of simulating motion of the robot and determining whether a collision occurred. The method also includes, if there wasn't a collision, assigning to each location its currently selected zone.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666